DETAILED ACTION
Status of the Application
Claims 1-16 & 21-24 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on January 5, 2020, September 25, 2020, and January 25, 2022 have been acknowledged.
Pursuant to a restriction requirement, set forth below and discussed during a phone conversation with Applicant’s Representative, Tony Josephson, Reg. No. 45,742, on February 15, 2022, in Applicant’s response dated February 17, 2022, Applicant elected group I, claims 1-16, without traverse, canceled group II, 17-20, and added claims 21-24, which are directed to group I. As a result of these amendments, claims 1-16 & 21-24 are now pending and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 are drawn to a method and system for receiving data identifying a geographic region specified by the first user, gathering data relating to the geographic region, determining, based on the data relating to the geographic region, an anticipated demand indicating how likely the first item is to be purchased by a second user, and generating a recommendation for the first item from the set of items based on the anticipated demand for the first item classified in G06Q 30/0205.
II. Claims 17-20 are drawn to a computer-readable medium for determining that a threshold number of users belonging to a first age group are located within a geographic region, determining that an upcoming event that is relevant to users belonging to the first age group of users will occur on a future date, and generating a recommendation for the first item based on the event occurring on the future date, classified in G06Q 30/0252.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I & II, are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d).
In the instant case, invention I has separate utility such as receiving data identifying a geographic region specified by the first user, gathering data relating to the geographic region, determining, based on the data relating to the geographic region, an anticipated demand indicating how likely the first item is to be purchased by a second user; and invention II has separate utility such as determining that a threshold number of users belonging to a first age group are located within a geographic region, determining that an upcoming event that is relevant to users belonging to the first age group of users will occur on a future date, and generating a recommendation for the first item based on the event occurring on the future date.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require distinct and independent searches (e.g., searching different electronic resources or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In response to a telephone conversation with Applicant’s Representative, Tony Josephson (Reg. No. 45,742) on February 15, 2022 discussing this restriction requirement, in Applicant’s response dated February 17, 2022, an election, without traverse, was made by Applicant to prosecute claims 1-16, Group I. In addition to claims 17-20 being canceled in Applicant’s response dated February 17, 2022, claims 17-20, Group II, are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16 & 21-24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining, based on the data relating to the geographic region, an anticipated demand for the first item within geographic region.” Here, it is unclear whether this underlined “geographic region” is a same or different “geographic region” previously recited in the claim because the underlined geographic region is not recited with a “the” to refer back to the previous recitations or introducing this geographic region in a way that clearly distinguishes it from previous recitations. Examiner interprets the underlined feature to recite “within the geographic region.”
Claim 7 recites the limitation “determining, based on historical sales data indicating items purchased from an online marketplace, a number of previous sales of the first item that were made by a set of users included in the first demographic group, the set of users including at least one user that is located in a second geographic region that is different than the first geographic region.” Here, “the first geographic region” lacks antecedent basis.
Claim 8 recites the limitation “ranking the set of items based on a determined anticipated demand for each respective item within geographic region.” Here, it is unclear whether this underlined “geographic region” is a same or different “geographic region” previously recited in the claims because the underlined geographic region is not recited with a “the” to refer back to the previous recitations or introducing this geographic region in a way that clearly distinguishes it from previous recitations. Examiner interprets the underlined feature to recite “within the geographic region.”
Claims 2-8 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-8 are rejected for the reasons set forth above.
Claim 9 recites the limitation “determining, based on the data relating to the geographic region, an anticipated demand for the first item within geographic region.” Here, it is unclear whether this underlined “geographic region” is a same or different “geographic region” previously recited in the claim because the underlined geographic region is not recited with a “the” to refer back to the previous recitations or introducing this geographic region in a way that clearly distinguishes it from previous recitations. Examiner interprets the underlined feature to recite “within the geographic region.”
Claim 15 recites the limitation “determining, based on historical sales data indicating items purchased from an online marketplace, a number of previous sales of the first item that were made by a set of users included in the first demographic group, the set of users including at least one user that is located in a second geographic region that is different than the first geographic region.” Here, “the first geographic region” lacks antecedent basis.
Claim 16 recites the limitation “ranking the set of items based on a determined anticipated demand for each respective item within geographic region.” Here, it is unclear whether this underlined “geographic region” is a same or different “geographic region” previously recited in the claims because the underlined geographic region is not recited with a “the” to refer back to the previous recitations or introducing this geographic region in a way that clearly distinguishes it from previous recitations. Examiner interprets the underlined feature to recite “within the geographic region.”
Claims 10-16 depend on claim 9 and do not cure the aforementioned deficiencies, and thus, these claims are rejected for the reasons set forth above.
Claim 21 recites the limitation “determining, based on the data relating to the geographic region, an anticipated demand for the first item within geographic region.” Here, it is unclear whether this underlined “geographic region” is a same or different “geographic region” previously recited in the claim because the underlined geographic region is not recited with a “the” to refer back to the previous recitations or introducing this geographic region in a way that clearly distinguishes it from previous recitations. Examiner interprets the underlined feature to recite “within the geographic region.”
Claim 24 recites the limitation “determining, based on historical sales data indicating items purchased from an online marketplace, a number of previous sales of the first item that were made by a set of users included in the first demographic group, the set of users including at least one user that is the first geographic region.” Here, “the first geographic region” lacks antecedent basis.
Claim 24 recites the limitation "[t]he method of claim 1, wherein the instructions, when determining the anticipated demand for the first item within the geographic region, further cause the computing system to perform operations.” Claim 1, on which this claim depends does not previously recite “instructions” nor a “computing system.” There is insufficient antecedent basis for “the instructions” and “the computing system” in the claim.
Examiner notes, it appears Applicant may have intended this claim to be dependent on claim 21, rather than, as claimed, dependent on claim 1.
Claims 22-24 depend on claim 21 and do not cure the aforementioned deficiencies, and thus, these claims are rejected for the reasons set forth above.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 & 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-16 & 21-24) recite “[a] method, comprising: receiving, from … a first user, data identifying a geographic region specified by the first user; gathering data relating to the geographic region; for at least a first item from a set of items, determining, based on the data relating to the geographic region, an anticipated demand for the first item within geographic region, the anticipated demand indicating how likely the first item is to be purchased by a second user that is located within the geographic region; generating a recommendation for the first item from the set of items based on the anticipated demand for the first item, the recommendation indicating the anticipated demand for the first item within the geographic region; and transmitting the recommendation for the first item to the first user.” Claims 1-16 & 21-24, in view of the claim limitations, are directed to the abstract idea of receiving and gathering data regarding a geographic region from a first user, determining anticipated demand for a first item within the geographic region, generating a recommendation for the first item based on the anticipated demand for the first item, and transmitting the recommendation for the first item to the first user.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving and gathering data regarding a geographic region from a first user, determining anticipated demand for a first item within the geographic region, generating a recommendation for the first item based on the anticipated demand for the first item, and transmitting the recommendation for the first item to the first user could all be reasonably interpreted as a human mentally observing geographic region from a first user, a human using judgement to determine anticipated demand for an item within the geographic region and generate a recommendation for the item based on the anticipated demand, and a human outputting the recommendation for the item either manually and/or using a pen and paper; therefore, the claims recite a mental process. Furthermore, as a whole, each of the limitations above business interactions and personal human behavior, including 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “from a client device” in claim 1, “[a] system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising” and “from a client device” in claim 9, and “[a] non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a computing system, cause the computing system to perform operations comprising” and “from a client device” in claim 21;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 22-24 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Wu, et al. (US 20130073337 A1), hereinafter Wu, at [0022] (discussing the system See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8, 10-16, & 22-24 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-16 & 21-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16, & 21-23 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Wu, et al. (US 20130073337 A1), hereinafter Wu.
Regarding claim 1, Wu discloses a method comprising ([0034], [0037]): 
receiving, from a client device of a first user, data identifying a geographic region specified by the first user ([0034], fig. 5, an online retailer selects a number of cities and a corresponding trial period for each city, [0022]-[0023], an online retailer utilizes a merchandise selection interface 106 comprising a trial selection module 108 to determine what merchandise to try, which city to try, and for how long to try, wherein executed by processor 102, allows the online retailer to select various products to be tried in different cities, [0024], server 201 determines a set of trial parameters for a trial process, including a list of products for the trial, a list of cities for the trial, and trial period information);
gathering data relating to the geographic region ([0024], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a period, consumers purchase the feature products during the trial, and the trial process is monitored via server 201, e.g., the number of products sold to consumers is recorded by server 201 as trial result); 
for at least a first item from a set of items, determining, based on the data relating to the geographic region, an anticipated demand for the first item within geographic region, the anticipated demand indicating how likely the first item is to be purchased by a second user that is located within the geographic region ([0034], the retailer predicts a corresponding estimated sales volume for a regular sale period of the product P in each cities based on the trial result and past sales data, ; 
generating a recommendation for the first item from the set of items based on the anticipated demand for the first item, the recommendation indicating the anticipated demand for the first item within the geographic region ([0024]-[0025], from the list of products for the trial, if the estimated sales volume of a featured product in a city is above a threshold level, then that city is selected for targeted selling of that featured product); and 
transmitting the recommendation for the first item to the first user ([0025], if city Cn is selected, then server 201 sends product, price, estimated quantity, and sale period information to server computer 202 in city Cn).
Regarding claim 2, Wu discloses the method of claim 1 (as above), further comprising: receiving, from the client device of the first user, a request for demand data, the request identifying the first item ([0034], fig. 5, an online retailer selects a number of cities and a corresponding trial period for each city, [0022]-[0023], an online retailer utilizes a merchandise selection interface 106 comprising a trial selection module 108 to determine what merchandise to try, which city to try, and for how long to try, wherein executed by processor 102, allows the online retailer to select various products to be tried in different cities, [0024], server 201 determines a set of trial parameters for a trial process, including a list of products for the trial, a list of cities for the trial, and trial period information), wherein the recommendation is transmitted to the first user in response to the request ([0024]-[0025], from the list of products for the trial, if the estimated sales volume of a featured product in a city is above a threshold level, then that city is selected for targeted selling of that featured product, if city Cn is selected, then server 201 sends product, price, estimated quantity, and sale period information to server computer 202 in city Cn).
Regarding claim 3, Wu discloses the method of claim 1 (as above), wherein the data relating to the geographic region includes data describing items listed for sale on an online marketplace and data describing items purchased from the online marketplace ([0024], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a trial period at on an online retailer from a webpage for the selected products, consumers purchase the feature products .
Regarding claim 4, Wu discloses the method of claim 3 (as above), wherein determining the anticipated demand for the first item within the geographic region comprises: determining, based on the data relating to the geographic region, a number of sales of the first item that were made by users located within the geographic region within a predetermined time period ([0024], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a trial period, consumers purchase the feature products during the trial, and the trial process is monitored via server 201, e.g., the number of products sold to consumers is recorded by server 201 as trial result, [0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period in each city, e.g., in city C1, 100 items are sold during the trial for a period); and determining the anticipate demand for the first item within the geographic region based on the number of sales of the first item that were made by users located within the geographic region within a predetermined time period ([0024], based on the trial result, in step 231 and step 232, server 201 predicts estimated sales volume of the featured products in the selected cities, [0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period in each city, e.g., in city C1, 100 items are sold during the trial for a period).
Regarding claim 5, Wu discloses the method of claim 3 (as above), wherein determining the anticipated demand for the first item within the geographic region comprises: determining a current state of the geographic region ([0029], the prediction is based on factors including: city information, time/season factor, user activity level); 
determining, based on the data relating to the geographic region, a number of previous sales of the first item that were made by users located within the geographic region under a state that is similar to the current state ([0029], the trial result for each city is recorded in column 3, e.g.,  in city C1, 100 items are sold during the trial for a period of 8); and 
determining the anticipate demand for the first item within the geographic region based on the number of previous sales of the first item that were made by users located within the geographic region under a state that is similar to the current state ([0029], the trial result for each city is recorded in column 3, and those numbers are then used to predict the sales volume for a sales period (e.g., three days) in each city, wherein the prediction can be done by a certain algorithm based on factors including: city information, historic sales data, time/season factor).
Regarding claim 6, Wu discloses the method of claim 5 (as above), wherein the current state indicates a time of year ([0029], [0038], the prediction is based on factors including: time/season factor information associated with each city).
Regarding claim 8, Wu discloses the method of claim 1 (as above), wherein generating the recommendation for a first item from the set of items comprises: ranking the set of items based on a determined anticipated demand for each respective item within geographic region ([0024]-[0025], from the list of products for the trial, the system determines if the estimated sales volume of a featured product in a city is above a threshold level, [0036], e.g., the online retailer has one hundred products P1 to P100, from which the company wants to pick a small subset of best ones to sell, [0037], method of selecting the best-selling products for certain cities includes featuring a second number of products that is a subset of top selling products from the first number of products); and selecting the first item based on the ranking ([0024]-[0025], from the list of products for the trial, if the estimated sales volume of a featured product in a city is above a threshold level, then that city is selected for targeted selling of that featured product, [0037], method of selecting the best-selling products for certain cities includes the continues sale for a second number of products in the cities for a second long period).
Regarding claims 9-14 & 16, these claims are substantially similar to claims 1-6 & 8, and therefore, are rejected on the same basis as claims 1-6 & 8. While claims 9-14 & 16 are directed toward a system comprising a processor, Wu discloses a system as claimed. [0021]-[0025], [0042].
Regarding claims 21-23, these claims are substantially similar to claims 1, 4, & 5, and therefore, are rejected on the same basis as claims 1, 4, & 5. While claims 21-23 are directed toward a computer-readable medium storing instructions executed by computer processors, Wu discloses a computer-readable medium as claimed. [0021]-[0025], [0042].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, et al. (US 20130073337 A1), hereinafter Wu, in view of Milden, et al. (US 10769647 B1), hereinafter Milden.
Regarding claim 7, Wu discloses the method of claim 1 (as above). Further, while Wu discloses wherein determining the anticipated demand for the first item within the geographic region comprises: determining, based on the data relating to the geographic region, a set of demographic groups of users located within the geographic region; 
determining that a … of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region … ; 
determining, based on historical sales data indicating items purchased from an online marketplace, a number of previous sales of the first item that were made by a set of users included in the first demographic group, the set of users including at least one user that is located in a second geographic region that is different than the first geographic region ([0024], [0029], the selected products are featured to consumers in the selected cities (e.g., city Cn) for a trial period at on an online retailer from a webpage for the selected products, the trial result for each city is recorded in column 3, including the items sold during the trial period, wherein the prediction of sales is based on user demographic information associated with the selected city, [0038], the sales volume in each city for a given product is based on demographic information associated with each city); and 
determining the anticipate demand for the first item within the geographic region based on the number of previous sales of the first item that were made by a set of users included in the first demographic group ([0029], the trial result of the number of items sold are used to predict the sales volume for a period (e.g., three days) in each city based on user demographic information 
Milden discloses determining, based on the data relating to the geographic region, a set of demographic groups of users located within the geographic region (cl. 12, ln. 20-24, cl. 22, ln. 13-15, cl. 26, ln. 38-41, clustering module 230/controller 110 may analyze gathered customer data to determine identifying characteristics of customers (416), wherein identifying characteristics include age or age range (e.g., between 20 and 30 years old), an income level (e.g., between $40,000 and $45,000), a residing state or area (e.g., a state in which respective customers claim residency), a gender, or the like); 
determining that a percentage of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region transgresses a threshold percentage (cl. 12, ln. 20-24, cl. 22, ln. 29-31, cl. 26, ln. 41-47, clustering module 230/controller 110 identifies characteristics as identifying characteristics when the characteristics relate to at least a threshold number or percentage of customers, controller 110 may analyze gathered customer data to determine identifying characteristics of customers (416), wherein identifying characteristics include age or age range (e.g., between 20 and 30 years old), an income level (e.g., between $40,000 and $45,000), a residing state or area (e.g., a state in which respective customers claim residency), a gender, or the like)); 
determining, based on historical sales data indicating items purchased …, a number of previous sales of the first item that were made by a set of users included in the first demographic group (cl. 6, ln. 57-61, cl. 16, ln. 27-64, cl. 26, ln. 57-cl. 27, ln. 3, controller 110 may determine a subset of customers sharing one or more identifying characteristic (i.e. users included in the first demographic group) reactions are determined to be divergent when a threshold number of the customers residing in the particular state purchased the product is away from an expected reaction (i.e. number of sales made by a set of users)), the set of users including at least one user that is located in a second geographic region that is different than the first geographic region (cl. 16, ln. 27-64, e.g., the controller determines that the subset of customers residing in a particular state ; and 
determining [mitigation] for the first item within the geographic region based on the number of previous sales of the first item that were made by a set of users included in the first demographic group (cl. 26, ln. 57-cl. 27, ln. 12, from the subset of customers sharing one or more identifying characteristic (i.e. users included in the first demographic group), if any subsets of reactions are determined to be divergent when a threshold number of the customers residing in a particular state purchase a product (i.e. based on the number of pervious sales of the first item), controller 110 may determine whether the subset of reactions warrant mitigating action (424), including changing a price of a product, changing a term of a product, altering an algorithm relating to how a product is advertised).
Wu and Milden are analogous fields of invention because both address the problem of determining the expected purchases by demographic groups in geographic areas. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Wu the ability to determine that a percentage of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region transgresses a threshold percentage and determine, based on historical sales data indicating items purchased, a number of previous sales of the first item that were made by a set of users included in the first demographic group as taught by Milden since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining that a percentage of users located in the geographic region that are included in a first demographic group of users from the set of demographic groups of users located within the geographic region transgresses a threshold percentage, determining, based on historical sales data indicating items purchased, a number of previous sales of the first item that were made by a 
Regarding claim 15, this claim is substantially similar to claim 7, and therefore, is rejected on the same basis as claim 7. While claim 15 is directed toward a system comprising a processor, Wu discloses a system as claimed. [0021]-[0025], [0042].
Regarding claim 24, this claim is substantially similar to claim 7, and therefore, is rejected on the same basis as claim 7. While claim 24 is directed toward a method comprising instructions executed by computer processors, Wu discloses a method comprising instructions executed by computer processors as claimed. [0021]-[0025], [0042].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623